                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                           3:16-CR-00242-RJC-DSC
 USA                                        )
                                            )
    v.                                      )               ORDER
                                            )
 WARREN JOHNSON                             )
                                            )


         THIS MATTER is before the Court upon motion of the defendant for

compassionate release based on the COVID-19 pandemic under 18 U.S.C. §

3582(c)(1)(A), as amended by the First Step Act of 2018, (Doc. No. 16), and the

government’s response in opposition, (Doc. No. 19).

         Section 603(b) of the First Step Act amended § 3582(c)(1)(A), which

previously only allowed a court to reduce a term of imprisonment on motion of the

Director of the Bureau of Prisons (BOP). Now a court may entertain a motion filed

by a defendant: (1) after full exhaustion of all administrative rights to appeal a

failure of the BOP to bring a motion on the inmate’s behalf; or (2) after the lapse of

30 days from the receipt of such a request by the warden of the facility, whichever is

earlier.

         The defendant was arrested on September 14, 2020, based on a petition

alleging he violated the conditions of his supervised release, (Doc. No. 5: Petition;

Doc. No. 6: Executed Arrest Warrant), and detained after a hearing, (Doc. No. 13:

Order). On November 20, 2020, he admitted the violations and accepted a sanction




         Case 3:16-cr-00242-RJC-DSC Document 20 Filed 01/15/21 Page 1 of 2
of 4 months’ imprisonment followed by 12 months’ supervised release. (Doc. No. 15:

Agreed Order and Judgment). Then, on December 31, 2020, he filed the instant

motion seeking compassionate release based on COVID-19 at the local jail where he

was serving his sentence. (Doc. No. 16: Motion at 1-2). The defendant was released

from custody on or about January 11, 2021. (Doc. No. 19-1). The government rightly

notes the motion is now moot. (Doc. No. 19: Response at 1).

       IT IS, THEREFORE, ORDERED that the defendant’s motion for

compassionate release, (Doc. No. 16), is DISMISSED as moot.

       The Clerk is directed to certify copies of this Order to the defendant and the

United States Attorney.

 Signed: January 14, 2021




                                           2



       Case 3:16-cr-00242-RJC-DSC Document 20 Filed 01/15/21 Page 2 of 2
